Citation Nr: 1205645	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-26 192	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for hiatal hernia, currently rated as 10 percent disabling.   

3.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (hereinafter referred to as "TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the issue of entitlement to a TDIU has been raised as part of the Veteran's appeal for higher disability ratings for his service connected hiatal hernia and degenerative joint disease of the lumbar spine.  This issue is addressed separately in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to service connection for sleep apnea requires additional development and is also REMANDED to the RO via the AMC.  

With respect to reference in an August 2008 statement from the Veteran's representative to additional claims being "perfected" in connection with the pending appeal; namely, entitlement to service connection for plantar fasciitis, flat feet, and dental bruxism, service connection was granted for flat feet with plantar fasciitis and dental bruxism by a March 2008 rating decision, thereby rendering these claims moot.  As such, the issues properly before the Board are as listed on the title page.   

FINDINGS OF FACT

1.  The Veteran's service-connected hiatal hernia is manifested by epigastric distress and regurgitation, but is not accompanied by substernal or arm or shoulder pain.

2.  The Veteran's service-connected degenerative joint disease of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks, but less than six weeks, during a 12 month period.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code (DC) 7346 (2011). 

2.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, DCs 5235-5243 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in August 2006, the claimant was informed of the information and evidence necessary to warrant entitlement to increased ratings for hiatal hernia and degenerative joint disease of the lumbar spine.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the August 2006 letter was sent to the appellant prior to the April 2007 rating decision denying an increased rating for degenerative joint disease of the lumbar spine and granting an increased rating of 10 percent rating for hiatal hernia but denying a rating in excess of 10 percent for this disability.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters. 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In the instant case, the August 2006 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  An additional VCAA letter issued in September 2008 is in compliance with Vazquez-Flores to the extent that it included such information as the appropriate rating criteria for rating the service connected hiatal hernia and lumbar spine disabilities at issue.  This letter also notified the Veteran that the impact of these conditions on his  "daily life" was for consideration, although the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In this case, the Board recognizes that the September 2008 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claims for increased ratings for hiatal hernia and degenerative joint disease of the lumbar spine.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations focused upon these claims on appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claims for increased ratings for hiatal hernia and degenerative joint disease of the lumbar spine, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issues adjudicated herein.  It is anticipated that the actions outlined in the remand section of this decision will remedy any duty to assist deficiencies with regard to the sleep apnea issue. 

Increased Rating for Hiatal Hernia 

The Veteran contends that the severity of his service-connected hiatal hernia warrants a higher disability rating. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected hiatal hernia is currently rated as 10 percent disabling by way of the previously referenced April 2007 rating decision that increased the rating for hiatal hernia to this level of disability from 0 percent.  The effective date of the increase was from the date of claim, June 12, 2006, and the 10 percent rating was assigned under DC 7346.  Under this diagnostic code, the next higher (30 percent) rating is for application for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for a 30 percent evaluation of less severity. 

The Board has carefully reviewed the evidence of record from a longitudinal perspective.  However, for reasons hereinafter set forth, the Board must conclude that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 10 percent have been met at any time during the period contemplated by this appeal.  The Board finds that the Veteran's hiatal hernia is manifested by symptoms that more closely fit the criteria for a 10 percent disability rating than those for the next highest rating of 30 percent. 

Pertinent evidence to the above determination includes reports from a January 2007 VA digestive system examination at which time the Veteran stated that over the years, he has noticed chronic reflux, mild aspiration during the night, and regurgitation.  Nausea and vomiting were described, as was substernal pain and heartburn.  The diagnosis was hiatal hernia with severe chronic reflux.  The examiner noted that his condition had no effect on significant occupational effects but moderately impacted the ability to complete chores or play sports.  

At a February 2008 VA digestive system examination, the Veteran reported that his reflux and regurgitation had worsened since his January 2007 VA examination and that he continued to aspirate nightly.  Daily heartburn was described.  With respect to the impact the Veteran's hiatal hernia had on daily activities, the examiner noted that there as a moderate effect on the ability to eat and moderate to severe effects on the ability to sleep.  

At the most recent VA digestive system examination in March 2009, it was indicated that the Veteran's hiatal hernia was stable.  His digestive problems were said to be more related to diverticulosis than a hiatal hernia, which was said to be well managed with diet.  It was again stated by the examiner that the Veteran's hiatal hernia resulted in no significant occupational effects and the examiner stated the Veteran's hiatal hernia did not affect daily activities.   

VA outpatient treatment reports dated through August 2008 include reports from August 2006 and December 2006 reflecting abdominal pain said to be worsened by eating.  A VA upper gastrointestinal series conducted in July 2006 showed a normal esophagus and a defect in the stomach felt to represent a bezoar.  A  March 2008 outpatient treatment report reflected that the Veteran has reflux if he eats late in the evening.  

The record as summarized above does not reflect that that the Veteran's hiatal hernia has resulted in substernal or arm or shoulder pain, and the Veteran did not refer to such symptomatology when describing the nature of the disability attributable to his hiatal hernia when testifying to a Decision Review Officer at the RO in December 2007.  In short therefore, the record reflects that the Veteran's hiatal hernia does not result in substernal or arm or shoulder pain or otherwise is productive of considerable impairment of health so as to warrant an increased rating under DC 7346.  As such, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for hiatal hernia.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Increased Rating for Degenerative Joint Disease of the Lumbar Spine

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Hyphenated Diagnostic Code numbers reflects the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.20. 

The Veteran's service-connected degenerative joint disease of the lumbar spine is rated by the RO under the provisions of DCs 5003-5242.  The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran contends that a rating in excess of 20 percent is warranted for his service connected degenerative arthritis of the lumbar spine, which the RO has concluded in listing this disability on its rating decisions as including limitation of motion and mild paravertebral muscle spasm.  The Board has carefully reviewed the evidence of record from a longitudinal perspective.  However, for reasons hereinafter set forth, the Board must conclude that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 20 percent have been met at any time during the period contemplated by this appeal.  The Board finds that the Veteran's service connected lumbar spine disability is manifested by symptoms that more closely fit the criteria for a 20 percent disability rating than those for the next highest rating of 40 percent. 

As set forth above, an increased rating for the service connected degenerative joint disease of the lumbar spine would require forward flexion of the thoracolumbar spine to be 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating could also be assigned if there were incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during a 12 months period.  

With respect to the thoracolumbar flexion shown by the evidence of record, such motion is beyond that required for a 40 percent rating, as thoracolumbar flexion was shown to extend to 60 degrees at a January 2007 VA examination, 45 degrees at a February 2008 VA examination, and 80 degrees at a March 2009 VA examination.  As for the type of ankylosis required for a rating in excess of 20 percent, ankylosis was specifically said to not be present at the January 2007, February 2008, and March 2009 VA examinations of the spine, and the Veteran has not referred to having ankylosis, to include in his testimony presented at the December 2007 hearing.  Finally with respect to IDS, these examination reports do not reflect that the incapacitating episodes of IDS as defined by regulation accompany the Veteran's service connected lumbar spine disability.  

While the Veteran's back disability was said to prevent sports and have a "severe" impact on the ability to exercise at the January 2007 VA examination, no more than moderate effects on other daily activities were said to result from such disability at that time.  In addition, the service connected back disability was said to result in no more than moderate effects on the ability to exercise, perform chores and engage in recreation at the February 2008 VA examination, and the most recent VA examination conducted in March 2009 indicated that there were no significant occupational effects associated with the lumbar spine disability and no effects on daily living due to this disability.  Review of VA outpatient treatment reports dated through August 2008, while including a report dated in May 2008 reflecting complaints of back pain for which the Veteran takes pain medication, also do not reflect that any of the criteria for a 40 percent rating are demonstrated.  

Finally, in regards to DeLuca criteria, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating but finds that an increased rating based on such factor is not warranted.  In this regard, the January 2007 VA examination reports reflect that lumbar motion at that time was accompanied by pain and that the Veteran declined repetitive motion testing due to pain.  However, repetitive motion at the February 2008 VA examination, while reflecting pain with some motion, revealed no additional loss of thoracolumbar flexion, extension, lateral flexion, or lateral rotation.  Finally, there was no pain with motion testing at the March 2009 VA examination and repetitive motion testing at this examination did not produce pain or additional limitations.  

In short therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for degenerative arthritis of the lumbar spine.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Conclusion/Extraschedular Considerations

In this decision, the Board has found that the clinical evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's hiatal hernia and degenerative joint disease of the lumbar spine.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for an increased rating for hiatal hernia or degenerative joint disease of the lumbar spine are met in this case. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal are more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe certain gastrointestinal symptoms, and the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability ratings currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities addressed above.   The Board accepts the Veteran's testimony with regard to the matters he is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluations of gastrointestinal and lumbar spine symptom severity and details of clinical features of the pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that increased ratings are warranted in this case. 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's daily and occupational functioning.  With respect to work functioning, to the extent that he asserted in his substantive appeal that he took an early retirement at least in part due to his service-connected hiatal hernia and degenerative joint disease of the lumbar spine, such questions with regard to unemployability will be addressed in context with the inferred claim for TDIU addressed in the remand section below.  See Rice, supra.  There is no indication that non-occupational functioning has been so limited by either the Veteran's hiatal hernia or degenerative joint disease of the lumbar spine so as warrant increased compensation for either disability.   

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of each disability.  For these reasons, referral for extraschedular consideration is not warranted. 



ORDER

Entitlement to a rating in excess of 10 percent disabling for hiatal hernia is not warranted.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine is not warranted.  The appeal is denied to this extent. 


REMAND

The service treatment reports (STRs), to include some dated in July 1976 and January 1977, reflect that symptoms of hiatal hernia, to include choking, interfered with sleep, and a December 1985 STR referred to a possible sleep disorder following treatment to rule out a seizure disorder.  At his December 2007 hearing, the Veteran reported having symptoms of sleep apnea, such as snoring, for "as long as I can remember," and a statement from the Veteran's son received in August 2008 reflected his assertion that he remembers having to sleep with his father from the late 1970s and early 1980s and recalled that his father would make "real bad sounds at night" while sleeping and would on occasion have to wake up and sit for a few minutes.  The post-service clinical evidence in pertinent part reflects a May 2004 report from a private sleep disorder center reflecting a diagnosis of sleep apnea and reports from polysomnography conducted at this facility in June 2004.  Finally, reports from the VA digestive system examinations conducted in January 2007 and February 2008 refer to sleep difficulties due to nighttime aspiration and regurgitation.  

Given the above, the undersigned finds that there is of record evidence indicating that the Veteran may have sleep apnea that is etiologically related to service or his service connected hiatal hernia.  As such, a VA examination that includes an opinion as to whether the Veteran has sleep apnea that is etiologically related to service or his service connected hiatal hernia is necessary in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the TDIU, the previously referenced statements with regard to the reasons for his retirement from the Veteran in his substantive appeal, as well as those submitted on behalf of the Veteran by his representative in his February 2009 presentation with regard to the Veteran's employment being "significantly impaired" by lumbar spine disability, have reasonably raised a claim for entitlement to TDIU.  See Rice, supra.  In order to ensure the Veteran due process with respect to this issue, the RO upon remand will be afforded the first opportunity to adjudicate the issue of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for sleep apnea.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file (to include the STRs, specifically those dated in July 1976, January 1977 and December 1985 discussed above, the May and June 2004 reports from the private sleep disorder center, and the reports from the VA digestive system examinations conducted in January 2007 and February 2008), the examiner should offer responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran currently has sleep apnea that was manifested during service or is otherwise related to service?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has sleep apnea that is proximately due to or caused by his service-connected hiatal hernia?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has sleep apnea that has been aggravated by his service-connected hiatal hernia?

A detailed rationale should be offered for all opinions. 

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims files to an appropriate VA examiner for review and responses to the above-posed questions. 

2.  In the interest of avoiding further remand, the RO should review the examination report and opinions to ensure that such is responsive to the above posed questions.

3.  After completion of the above, the RO should review the expanded claims file and determine whether service connection is warranted for sleep apnea under both direct and secondary (including by aggravation) theories.  Thereafter and with consideration of the resolution the claim for service connection for sleep apnea, the RO should adjudicate the claim for TDIU.  To the extent that either claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case as to both issues.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


